EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Hui-Shan Sandra King (attorney for applicant) on January 25, 2022.
The application has been amended as follows:

In Claim 2, line 4, change “10-40%,” to --- 10-30%, ---.
In Claim 2, line 5, change “0-50%;” to --- 0-25%; ---.
In Claim 2, line 6, change “probiotics;” to --- probiotics chosen from the group consisting of Bifidobacterium lactis, Lactobacillus rhamnosus, Lactobacillus acidophilus, Bifidobacterium longum, Bifidobacterium bifidum and Lactobacillus helveticus. ---.
In Claim 2, on the last two lines, delete “and wherein the colon-targeted composition does not comprise NaHCO3.”.
In Claim 13, line 1, insert --- the --- between “amount of” and “probiotics”.
Cancel Claim 20.
 
It is to be noted that the weight percentage range for the biological active component in claim 2 was changed from 10-40% to 10-30% because if the higher end of the range were 40%, it would add up to more than 100% when combined with the 30%” of the biological active component is found in present Example 2.  Also, the weight percentage range for the auxiliary material was changed from 0-50% to 0-25% because the sum of the lowest possible percentages for the hydroxypropyl methylcellulose (65%) and the biological active component (10%) is 75%, which means that the maximum amount for the auxiliary material that can be present is 25%.  
The following is an examiner’s statement of reasons for allowance: In view of applicant’s argument and in view of comparative data shown in Zhang’s 132 declaration, previous 103 rejection over Moger’784 in view of Rahman et al (Journal of Pharmaceutical Sciences and Research, vol.3(1), pg.930-938 (2011)) or Khan (World Journal of Pharmaceutical Research, vol.2(6), pg.2696-2705 (2013)) is hereby withdrawn.  It is the Examiner’s position that applicant has shown unexpected superior results (with respect to release percentage of viable bacteria in simulated colonic fluid) of having the viscosity of the hydroxypropyl methylcellulose to be in instant range of 100K-200K mPa.s and having the weight percentage for the hydroxypropyl methylcellulose to be in instant range of 65-90%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 27, 2022